Citation Nr: 0307432	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  00-23 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD)/pulmonary emphysema.  

(The issues of service connection for residuals of a back 
injury, a neck disorder and bilateral hearing loss will be 
the subjects of a later decision.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to May 1964.  
He was also a member of the Army Reserve and had periods of 
active duty training and inactive duty training between 1980 
and 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  The veteran appeared before a 
Member of the Board via videoconference hearing in January 
2003.

The Board is undertaking additional development on the issues 
of entitlement to service connection for residuals of a back 
injury, a neck disorder and bilateral hearing loss pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  See 38 C.F.R. § 20.903.  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.  


FINDING OF FACT

The veteran's chronic obstructive pulmonary disease/pulmonary 
emphysema was not shown in service and was not caused by in-
service exposure to asbestos.  




CONCLUSION OF LAW

Chronic obstructive pulmonary disease/pulmonary emphysema was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 5100, 5102, 5103A, 5107(b) (West. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for COPD/pulmonary 
emphysema. He maintains that he was exposed to asbestos 
during service and that this caused the development of his 
current lung disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2002).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

Service medical records show no complaints, findings, or 
diagnoses of any lung disorder, to include emphysema or COPD.  

In a November 2001 letter, S. H., a friend of the veteran, 
reported that he served as the post engineer, engineer 
detachment commander, and director of facilities and 
engineering from 1975 to 1985 at Camp Atterbury during which 
time several 40 year old buildings containing coal dust and 
asbestos were crushed.  Mr. H stated that the veteran was an 
equipment operator during this time.  However, Mr. H. did not 
submit documentation in support of his statement.  There is 
no official documentation of record that the veteran was 
exposed to asbestos during his active service.   

Private medical records from Dr. B.S., the veteran's private 
physician, dated in 1995, show diagnoses of COPD.  In an 
October 1999 letter, Dr. S. related the veteran's chronic 
lung disease back to his service.  Dr. S. reported that the 
veteran was a master mechanic and was exposed to asbestos.  
In October 2000, Dr. S. stated that the veteran had a history 
of multiple exposures to multiple different irritants during 
his military service to include asbestos and silica, and had 
a history of smoking which was also a factor.  Dr. S. 
reported that both the environmental exposure and the 
veteran's smoking history were the causes of his COPD.  Dr. 
S. stated that it would be difficult to separate out either 
source as the primary cause of the veteran's COPD, but that 
it was his opinion that the exposure to asbestos was the 
primary causative factor, which was aggravated by the 
veteran's smoking.  Dr. S. noted that the veteran reported 
that he did not smoke at the time of the environmental 
exposure during the military service. 

VA outpatient treatment records, dated August 1999 to May 
2002, show that the veteran was seen for COPD.  He was 
encouraged to stop smoking.  At the April 2001 VA 
examination, the VA examiner stated that the veteran had a 
long smoking history, which contributed to his COPD.  The VA 
examiner indicated that it was difficult to determine if his 
asbestos exposure was related to the etiology of COPD. The VA 
examiner specifically noted that the veteran's x-ray showed 
no specific changes consistent with asbestosis.  

Although the Board may not ignore the opinion of a treating 
physician, such as the opinions proffered in October 1999 and 
October 2000, the Board is free to discount the credibility 
of that physician's statement, so long as the Board provides 
an adequate explanation of the reasons and bases for its 
determination.  See Sanden v. Derwinski, 2 Vet. App. 97, 100-
01 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 
(1991).   

In the instant case, the veteran's private physician, Dr. S., 
does not indicate that he reviewed the veteran's service 
medical records.  It appears that Dr. S. based his opinion on 
the veteran's report of asbestos exposure in service.  
However, Dr. S.  did not provide reasons and basis for his 
opinion that the veteran's lung disorder was related to his 
active service in the early 1960's or during the brief 
periods of active duty for training in the 1980's.  A medical 
opinion is inadequate when it is unsupported by the evidence.  
See Black v. Brown, 5 Vet. App. 177, 180 (1995).  The U.S. 
Court of Appeals for Veterans Claims (Court) has determined 
that the history that the veteran provided does not transform 
that history into medical evidence.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  
  
In contrast, the Board considers the VA medical opinion, that 
the veteran's COPD is due to smoking as opposed to asbestos 
exposure, to be more probative than the private medical 
opinions because the VA opinion is based on review of the 
veteran's medical records and clinical data, specifically an 
x-ray that showed no changes consistent with asbestosis.  
See, e.g., Bloom v. West, 12 Vet. App. 185, 187 (1999) (The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion.").  

Based on review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against a 
finding that the veteran's COPD/pulmonary emphysema began 
during service or resulted from exposure to asbestos.  
Therefore, the claim for service connection for 
COPD/pulmonary emphysema is denied.

VCAA

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case.  38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form and 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103; 38 C.F.R. § 3.159(b).  There is no issue as to 
providing an appropriate application form, or completeness of 
the application.  
In the circumstances of this case, the veteran has been 
advised of the applicable laws and regulations, and the 
evidence needed to substantiate his claim by rating 
decisions, statement of the case, supplemental statement of 
the case, and a letter.  Specifically, the November 2002 
supplemental statement of the case advised the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, and other federal agencies.  She was 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was asked to advise VA if there 
were any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  Thus, VA's duty to notify has been fulfilled.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The record shows that the RO 
has secured the veteran's service medical records, VA and 
private clinical records, and VA examination reports.   

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish her claim.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for chronic obstructive pulmonary 
disease/pulmonary emphysema is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

